Citation Nr: 1313902	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  09-18 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lateral meniscectomy and arthroscopy, with osteoarthritis, left knee, prior to August 6, 2008.

2.  Entitlement to a rating in excess of 30 percent for lateral meniscectomy and arthroscopy, with osteoarthritis, left knee, from October 1, 2009.

3.  Entitlement to a rating in excess of 10 percent for recurrent subluxation, slight, associated with lateral meniscectomy and arthroscopy, with osteoarthritis, left knee, prior to August 6, 2008.

4.  The propriety of severance of the separate10 percent disability rating for recurrent subluxation, slight, associated with lateral meniscectomy and arthroscopy, with osteoarthritis, left knee, from August 6, 2008.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to September 1981.

This appeal to the Board of Veterans' Appeals  (Board) arose from a September 2007 rating decision in which the RO in Los Angeles, California, inter alia, denied increased ratings for the Veteran's left knee disabilities.  In October 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2009.

In a September 2008 rating decision, the RO assigned a maximum 100 percent disability rating for the Veteran's service-connected lateral meniscectomy and arthroscopy, with osteoarthritis of the left knee from August 6, 2008 through September 30, 2009, and a 30 percent disability rating from October 1, 2009.  
Although the RO granted a higher rating during the pendency of the appeal for the Veteran's service-connected left knee osteoarthritis, inasmuch as higher ratings for this disability were available, both before August 6, 2008 and after October 1, 2009, and the Veteran was presumed to seek the maximum available benefit for a disability, the Board characterized the appeal pertaining to evaluation of his left knee osteoarthritis as encompassing the first two matters set forth on the title page.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Moreover, in the September 2008 rating decision, the RO also discontinued the separate 10 percent disability rating assigned for recurrent subluxation of the left knee as of August 6, 2008 (the rating decision indicates that the effective date of discontinuance was August 31, 2008, but the associated rating code sheet shows that the actual date was August 6, 2008).  Thus, the Board has characterized the appeal pertaining to the evaluation of left knee subluxation and the discontinuance of a separate rating for this disability as encompassing the last two matters set forth on the title page.  

The Board notes that the RO's severance, or discontinuance, of the separate 10 percent rating for recurrent subluxation appears tantamount to a rating reduction.  Notice requirements for rating reductions are governed by 38 C.F.R. § 3.105 (2012).  Although generally the procedural framework and safeguards set forth in 38 C.F.R. § 3.105(e) governing rating reductions are required to be followed by VA prior to issuing a final rating reduction, these due process requirements are not applicable in the present matter.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Significantly, the due process provisions of 38 C.F.R. § 3.105(e) are only properly applied where the rating reduction would result in a reduction in the Veteran's overall disability evaluation, such that VA disability compensation payments would be reduced or discontinued.  See Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007); VAOPGCPREC 71-91 (Nov. 7, 1991).  In the present matter, the severance of the 10 percent disability rating for recurrent subluxation did not impact the level of the Veteran's disability compensation, as the Veteran was awarded a maximum 100 percent disability rating as of August 6, 2008.  Thus, the Veteran's compensable payments were not reduced at that time, and effective October 1, 2009, it appears that the RO evaluated the Veteran's subluxation as part of his rating for total right knee replacement.  In turn, the provisions of 38 C.F.R.  § 3.105(e) are not applicable.  Id.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA) associated with the Veteran's claim.  The Veteran's Virtual VA electronic claims folder was reviewed in connection with this claim. 

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

Initially, the Board observes that the most recent VA examination to evaluate the Veteran's left knee disabilities was performed in July 2007 on a fee-basis.  Subsequently, the Veteran underwent a total knee replacement in August 2008.  Another VA fee-based examination was scheduled in July 2009, but the Veteran failed to report.  Although a copy of the notice letter for the examination showed that it was addressed to the Veteran's current address of record, in a February 2011 statement, the Veteran stated that he had not received this notice and requested that he be afforded another VA examination.  Another fee-based examination was scheduled in July 2011.  It does not appear that a copy of the notice to the Veteran for this examination has been associated with the claims file.  Again, upon receipt of a November 2011 supplemental statement of the case (SSOC), the Veteran responded in December 2011 that he did not receive notification of this examination and requested that he be scheduled for another examination.   The Veteran's representative (via a VA Form 646) also requested that the Veteran be given another opportunity to report for a VA examination, as the Veteran was willing to report and had not received notice of the prior scheduled examinations.   

Accordingly, in light of the Veteran's assertions that he did not receive proper notification for the most recent VA examinations, and affording him the benefit of the doubt on this point (see 38 U.S.C.A. § 5107(b) (West 2002) and 38 C.F.R. § 3.102 (2012)), the RO should again arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claims for increase.  See 38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record is complete, the RO should obtain all outstanding, pertinent records. 

It appears that the Veteran has been receiving continuing treatment for his left knee disabilities at the VA Medical Center (VAMC) in Long Beach, California.  However, the most recent VA treatment records associated with the paper claims file are dated in September 2008, and the Veteran's paperless, electronic (Virtual VA) file does not include any additional VA treatment records.  Thus, there appears to be relevant VA treatment records outstanding.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Long Beach VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since September 2008, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims should include consideration of whether "staged rating" of the disability, pursuant to Hart (cited above), is appropriate. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Long Beach VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since September 2008.  The RO must follow the procedures set forth in 38 C.F.R.  § 3.159(c) as regards requesting records from Federal facilities.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility, for evaluation of his left knee disabilities. 

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the left knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should further determine whether the Veteran's left knee replacement resulted in chronic residuals consisting of severe painful motion and/or weakness.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  If present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability or subluxation is slight, moderate or severe. 

For each left knee osteoarthritis and recurrent subluxation, the examiner should indicate whether-excluding the period during a 100 percent rating was assigned from August 6, 2008 through September 30, 2009-there has been any change(s) in severity of the disability since the August 2005 claim for increase.  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity of the disability on each date.
  
The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for increased ratings for left knee disabilities as well as the propriety of severance of the 10 percent rating for recurrent left knee subluxation. 

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claims for increased ratings and propriety of severance, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, adjudicate each claim in light of all pertinent evidence and legal authority (to include consideration of whether staged rating, pursuant to Hart (cited above)), is appropriate.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


